UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-32384 MACQUARIE INFRASTRUCTURE COMPANY LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 43-2052503 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 125 West 55th Street New York, New York 10019 (Address of Principal Executive Offices) (Zip Code) (212) 231-1000 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year if Changed Since Last Report): N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 45,715,448 limited liability company interests without par value outstanding at November 2, 2010. MACQUARIE INFRASTRUCTURE COMPANY LLC TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Quantitative and Qualitative Disclosure About Market Risk 28 Item 4. Controls and Procedures 28 Consolidated Condensed Balance Sheets as of September 30, 2010 (Unaudited) andDecember 31, 2009 29 Consolidated Condensed Statements of Operations for the Quarters and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 30 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 31 Notes to Consolidated Condensed Financial Statements (Unaudited) 33 PART II. OTHER INFORMATION Item 1.Legal Proceedings 50 Item 1A.Risk Factors 50 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3.Defaults Upon Senior Securities 50 Item 4.Submission of Matters to a Vote of Security Holders [Reserved] 50 Item 5.Other Information 50 Item 6.Exhibits 50 Macquarie Infrastructure Company LLC is not an authorized deposit-taking institution for the purposes of the Banking Act 1959 (Commonwealth of Australia) and its obligations do not represent deposits or other liabilities of Macquarie Bank Limited ABN 46 (MBL). MBL does not guarantee or otherwise provide assurance in respect of the obligations of Macquarie Infrastructure Company LLC. i PART I FINANCIAL INFORMATION Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the consolidated condensed financial statements and the notes to those statements included elsewhere herein. We own, operate and invest in a diversified group of infrastructure businesses that provide basic services, such as chilled water for building cooling and gas utility services to businesses and individuals primarily in the U.S. The businesses we own and operate are energy-related businesses consisting of: a 50% interest in IMTT, The Gas Company, and our controlling interest in District Energy; and Atlantic Aviation. Our infrastructure businesses generally operate in sectors with limited competition and significant barriers to entry, including high initial development and construction costs, the existence of long-term contracts or the requirement to obtain government approvals and a lack of immediate cost-efficient alternatives to the services provided. Overall they tend to generate sustainable long-term cash flows. Distributions We believe we achieved prudent levels of cash reserves at both our holding company and operating companies. In addition, our results of operations and balance sheet have improved sufficiently, along with improved capital market conditions, to give us confidence in our ability to refinance our debt on or before maturity. The precise timing and amount of any distribution will be based on the continued stable performance of the Company’s businesses, the outcome of the budgeting process currently underway and the economic conditions prevailing at the time of any authorization. Management believes that any distribution would be characterized as a dividend for tax purposes rather thanas a return of capital. Continuing Operations Our energy-related businesses were largely resistant to the recent economic downturn, primarily due to the contracted or utility-like nature of their revenues combined with the essential services they provide and the contractual or regulatory ability to pass through most cost increases to customers. We believe these businesses are generally able to generate consistent cash flows throughout the business cycle. The results of Atlantic Aviation have been negatively affected since mid-2008 by the slower economy and declining general aviation activity levels through mid-2009. However, general aviation activity levels stabilized in the second half of 2009 and showed year on year growth in December 2009 and through the third quarter of 2010. This stabilization, combined with expense reduction efforts, results in an improving outlook for the business. We will continue to apply excess cash flow generated by Atlantic Aviation to the reduction of that business’ term loan principal, consistent with the amendments to the debt facility that we agreed to in February 2009. Such repayments enhance our ability to successfully refinance this debt when it matures in 2014. Discontinued Operations On June 2, 2010, we concluded the sale in bankruptcy of an airport parking business (‘‘Parking Company of America Airports’’ or ‘‘PCAA’’), resulting in a pre-tax gain of $130.3 million, of which $76.5 million related to the forgiveness of debt, and the elimination of $201.0 million of current debt from liabilities from our consolidated condensed balance sheet. The results of operations from this business and the gain from the bankruptcy sale are separately reported as a discontinued operations in the Company’s consolidated condensed financial statements. This business is no longer a reportable segment. As a part of the bankruptcy sale process, substantially all of the cash proceeds were used to pay the creditors of this business and were not paid to us. We received $602,000 from the PCAA bankruptcy estate for expenses paid on behalf of PCAA during its operations. See Note 5, ‘‘Discontinued Operations’’, in our consolidated condensed financial statements in Part I of this Form 10-Q for financial information and further discussions. MIC had continued to guarantee one lease of its formerly owned airport parking business. This guarantee has been terminated in consideration of $1.2 million to be paid by the Company over three years, of which $930,000 will be reimbursed by the new owners of the business. 1 MIC Inc. Revolving Credit Facility Until March 31, 2010, the Company had a revolving credit facility provided by various financial institutions, including entities within the Macquarie Group. The facility was repaid in full in December 2009 and no amounts were outstanding under the revolving credit facility as of December 31, 2009 or at the facility’s maturity on March 31, 2010. Income Taxes We file a consolidated federal income tax return that includes the taxable income of all our businesses, except IMTT and District Energy, which file separate income tax returns. We will include in our taxable income the taxable portion of any distributions from those businesses, which qualify for the 80% dividends received deduction. As a result of available federal net operating loss carryforwards, we do not expect to have consolidated regular federal taxable income or regular federal tax payments at least through the 2012 tax year. The cash state and local taxes paid by our individual businesses are discussed in the sections entitled ‘‘Income Taxes’’ for each of our individual businesses. Results of Operations Consolidated Key Factors Affecting Operating Results • strong performance in our energy-related businesses reflecting: • increase in revenue and gross profit from IMTT spill response activity in the Gulf Coast; • increases in average storage rates andstorage capacity at IMTT; • increase in underlying margins and flat volumes at The Gas Company; and • increase in gross profit at District Energy driven by higher average temperatures anda net increase in contracted capacity from new customers. • contribution from Atlantic Aviation reflecting: • higher general aviation fuel volumes; • cost reductions; and • lower interest expense as a result of the early repayment of the outstanding term loan debt; partially offset by • a decrease in non-fuel revenue, primarily driven by lower tie-down and miscellaneous fixed base operation related services. 2 Results of Operations: Consolidated - (continued) Our consolidated results of operations are as follows: Quarter Ended September 30, Change (from 2009 to 2010) Favorable/(Unfavorable) Nine Months Ended September 30, Change (from 2009 to 2010) Favorable/(Unfavorable) 2009 (1) $ % $ % ($ in Thousands)(Unaudited) Revenue Revenue from product sales $ Revenue from product sales - utility Service revenue ) Financing and equipment lease income 61 Total revenue Costs and expenses Cost of product sales ) Cost of product sales - utility ) Cost of services ) Gross profit Selling, general and administrative ) ) Fees to manager - related party ) Goodwill impairment - NM Depreciation Amortization of intangibles Total operating expenses ) ) Operating income (loss) ) NM Other income (expense) Interest income 2 7 (5 ) ) 22 ) ) Interest expense (2) Equity in earnings and amortization charges of investees NM Loss on derivative instruments - ) NM Other income, net NM ) ) Net income (loss) from continuing operations before income taxes ) ) ) (Provision) benefit for income taxes ) Net income (loss) from continuing operations $ $ ) $ $ ) Net (loss) income from discontinued operations, net of taxes - ) NM ) NM Net income (loss) $ $ ) $ $ ) Less: net income (loss) attributable to noncontrolling interests 34 ) Net income (loss) attributable to MIC LLC $ $ ) $ $ ) NM - Not meaningful (1) Reclassified to conform to current period presentation. (2) Interest expense includes non-cash losses on derivative instruments of $3.8 million and $35.5 million for the quarter and nine months ended September 30, 2010, respectively, and non-cash losses of $17.9 million and $4.8 million for the quarter and nine months ended September 30, 2009, respectively. Gross Profit Consolidated gross profit increased reflecting improved results for fuel-related services at Atlantic Aviation and at our energy-related businesses generally, offset by a decrease in non-fuel gross profit from Atlantic Aviation. Selling, General and Administrative Expenses Selling, general and administrative expenses for the nine months ended September 30, 2010 decreased primarily as a result of cost reduction efforts at Atlantic Aviation, offset by increasesin ourcorporate segment for the quarter ended September 30, 2010 and our consolidated energy-related businesses for the quarter and nine months ended September 30, 2010. Fees to Manager Base fees to our Manager increased due to higher market capitalization. Our Manager elected to reinvest its first quarter 2010 base management fees in additional LLC interests. LLC interests for the first quarter of 2010 were issued to our Manager during the second quarter of 2010. The base management fee for the second quarter of 2010 was paid in cash to our Manager during the third quarter of 2010.The base management fee in the amount of $2.4 million for the third quarter 2010 will be paid in cash to our Manager during the fourth quarter of 2010. 3 Results of Operations: Consolidated - (continued) Goodwill Impairment During the first six months of 2009, we recognized goodwill impairment charges of $71.2 million at Atlantic Aviation. There were no impairment charges in 2010. Depreciation The decrease in depreciation reflects non-cash asset impairment charges of $7.5 million recorded during the first six months of 2009 at Atlantic Aviation. There were no impairment charges in 2010. Amortization of Intangibles The decrease in amortization of intangibles expense reflects non-cash asset impairment charges of $23.3 million recorded by Atlantic Aviation during the first six months of 2009. The impairments reduced the amortizable balance and the amount of amortization expense in 2010. Interest Expense and Loss on Derivative Instruments Interest expense includes non-cash losses on derivative instruments of $3.8 million and $35.5 million for the quarter and nine months ended September 30, 2010, respectively, and non-cash losses on derivative instruments of $17.9 million and $4.8 million for the quarter and nine months ended September 30, 2009, respectively. The change in the non-cash losses on derivatives recorded both in interest expense and in loss on derivative instruments is attributable to the change in fair value of interest rate swaps, interest rate swap breaks related to the pay down of debt at Atlantic Aviation and includes the reclassification of amounts from accumulated other comprehensive loss into earnings, as Atlantic Aviation pays down its debt more quickly than anticipated. Excluding the portion related to non-cash losses on derivatives, interest expense decreased due to a $128.0 million reduction of term loan debt at Atlantic Aviation and the repayment in the full amount of the outstanding balance of $66.4 million of MIC holding company debt during December 2009. Equity in Earnings and Amortization Charges of Investees Our equity in the earnings of IMTT increased reflecting our share of the improved operating results of the business and by our share of non-cash derivative gains for the nine months ended September 30, 2009,offset by our share of non-cash derivative losses for 2010 and the quarter ended September 30, 2009. Income Taxes For 2010, we expect to report a consolidated federal netoperating loss, for which we will record a deferred tax benefit, and we expect to pay a nominal federal Alternative Minimum Tax. As we own less than 80% of IMTT and District Energy, these businesses are not included in our consolidated federal tax return. These businesses file separate consolidated income tax returns, and we include the dividends received from IMTT and District Energy in our consolidated income tax return. Further, we expect that any dividends from IMTT and District Energy in 2010 will be treated as taxable dividends, which qualify for the 80% Dividends Received Deduction (DRD). 4 Results of Operations: Consolidated - (continued) The following table reconciles our net loss from continuing operations before income taxes and noncontrolling interests to our taxable loss for the ninemonths ended September30, 2010 ($ in millions): Net loss from continuing operations before income taxes and noncontrolling interests $ ) Adjustments for less than 80% owned businesses ) State income taxes Other adjustments ) Taxable loss for the nine months ended September 30, 2010 $ ) Accordingly, our tax benefit for the nine months ended September 30, 2010 is as follows ($ in millions): Federal tax benefit at 35% on the tax loss for the nine months ended September 30, 2010 $ Reduction in valuation allowance (discussed below) State income tax benefit Total tax benefit $ In determining the effective tax rate for the nine months ended September 30, 2009, we excluded the write-down to fair value of certain assets from ordinary income. Further, approximately $53.4 million of the write-down was attributable to goodwill and was a permanent book-tax difference, for which no tax benefit was recognized. Valuation allowance: As discussed in Note 18, ‘‘Income Taxes’’ in our consolidated financial statements, in Part II, Item 8 of our Form 10-K for 2009, from the date of sale of the noncontrolling interest in District Energy and onwards, we evaluate the need for a valuation allowance against our deferred tax assets without taking into consideration the deferred tax liabilities of District Energy. As of December 31, 2009, our valuation allowance was approximately $20.6 million. During the nine months ended September 30, 2010, we reduced the valuation allowance to approximately $8.0 million, resulting in a decrease of $12.6 million. Of this decrease, $2.6 million has been recorded as part of benefit for income taxes included in continuing operations on the consolidated condensed statements of operations. The remaining balance of the decrease of $10.0 million is included in net income from discontinued operations. In calculating our consolidated state income tax provision, we have provided a valuation allowance for certain state income tax NOL carryforwards, the utilization of which is not assured beyond a reasonable doubt. In addition, we expect to incur certain expenses that will not be deductible in determining state taxable income. Accordingly, these expenses have also been excluded in determining our state income tax expense. Discontinued Operations On June 2, 2010, we concluded the sale in bankruptcy of PCAA, resulting in a pre-tax gain of $130.3 million, of which $76.5 million related to the forgiveness of debt. The results of operations from this business and the gain from the bankruptcy sale are separately reported as a discontinued operations in our consolidated condensed financial statements and prior comparable periods have been restated to conform to the current period presentation. See Note 5, ‘‘Discontinued Operations’’, in our consolidated condensed financial statements in Part I of this Form 10-Q for financial information and further discussions. Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) excluding non-cash items and Free Cash Flow In accordance with GAAP, we have disclosed EBITDA excluding non-cash items for our Company and each of our operating segments in Note 12, ‘‘Reportable Segments’’ in our consolidated condensed financial statements, as a key performance metric relied on by management in evaluating our performance. EBITDA excluding non-cash items is defined as earnings before interest, taxes, depreciation and amortization and noncash items, which includes impairments, derivative gains and losses and adjustments for other non-cash items reflected in the statements of operations. We believe EBITDA excluding non-cash items provides additional insight into the performance of our operating businesses relative to each other and similar businesses without regard to their capital structure, and their ability to service or reduce debt, fund capital expenditures and/or support distributions to the holding company. 5 Results of Operations: Consolidated - (continued) We also disclose Free Cash Flow, as defined by us, as a means of assessing the amount of cash generated by our businesses and supplementing other information provided in accordance with GAAP. We define Free Cash Flow as cash from operating activities, less maintenance capital expenditures and changes in working capital. Working capital movements are excluded on the basis that these are largely timing differences in payables and receivables, and are therefore not reflective of our ability to generate cash. We believe that reporting Free Cash Flow will provide our investors with additional insight into our future ability to deploy cash, as GAAP metrics such as net income and cash from operating activities do not reflect all of the items that our management considers in estimating the amount of cash generated by our operating entities. In this Quarterly Report on Form 10-Q, we have disclosed Free Cash Flow for our consolidated results and for each of our operating segments. We note that Free Cash Flow does not fully reflect our ability to freely deploy generated cash, as it does not reflect required payments to be made on our indebtedness, pay dividends and other fixed obligations or the other cash items excluded when calculating Free Cash Flow. We also note that Free Cash Flow may be calculated in a different manner by other companies, which limits its usefulness as a comparative measure. Therefore, our Free Cash Flow should be used as a supplemental measure and not in lieu of our financial results reported under GAAP. In the quarter and nine months ended September 30, 2009, we disclosed EBITDA excluding only non-cash gains (losses) on derivative instruments. The following tables, reflecting results of operations for the consolidated group and for our businesses for the quarter and nine months ended September 30, 2009, have been conformed to current periods’ presentation reflecting EBITDA excluding all non-cash items and Free Cash Flow. A reconciliation of net income (loss) attributable to MIC LLC from continuing operations to free cash flow from continuing operations, on a consolidated basis, is provided below: 6 Results of Operations: Consolidated - (continued) Quarter Ended September 30, Change (from 2009 to 2010) Favorable/(Unfavorable) Nine Months Ended September 30, Change (from 2009 to 2010) Favorable/(Unfavorable) 2009 (1) $ % $ % ($ in Thousands) (Unaudited) Net income (loss) attributable to MIC LLC from continuing operations (2) $ $ ) $ $ ) Interest expense, net (3) Provision (benefit) for income taxes ) ) Depreciation (4) Depreciation - cost of services (4) Amortization of intangibles (5) Goodwill impairment - - - Loss on derivative instruments - - - Equity in earnings and amortization charges of investees (6) Base management fees settled in LLC interests - Other non-cash expense, net EBITDA excluding non-cash items from continuing operations $ EBITDA excluding non-cash items from continuing operations $ Interest expense, net (3) Interest rate swap breakage fees (3) Non-cash derivative losses recorded in interest expense (3) Amortization of debt financing costs (3) Equipment lease receivables, net Provision/benefit for income taxes, net of changes in deferred taxes ) ) ) Changes in working capital ) Cash provided by operating activities Changes in working capital ) ) ) Maintenance capital expenditures ) Free cash flow from continuing operations $ (1) Reclassified to conform to current period presentation. (2) Net income (loss) attributable to MIC LLC from continuing operations excludes net income attributable to noncontrolling interests of $34,000 and net loss attributable to noncontrolling interests of $1.453 million for the quarter and nine months ended September 30, 2010, respectively, and net income attributable to noncontrolling interests of $174,000 and $515,000 for the quarter and nine months ended September 30, 2009, respectively. (3) Interest expense, net, includes non-cash losses on derivative instruments, non-cash amortization of deferred financing fees and interest rate swap breakage fees. (4) Depreciation - cost of services includes depreciation expense for District Energy, which is reported in cost of services in our consolidated condensed statements of operations. Depreciation and Depreciation - cost of services does not include acquisition-related step-up depreciation expense of $1.7 million for each quarter in connection with our investment in IMTT, which is reported in equity in earnings and amortization charges of investees in our consolidated condensed statements of operations. (5) Amortization of intangibles does not include acquisition-related step-up amortization expense of $283,000 for each quarter related to intangible assets in connection with our investment in IMTT, which is reported in equity in earnings and amortization charges of investees in our consolidated condensed statements of operations. (6) Equity in earnings and amortization charges of investees in the above table includes our 50% share of IMTT's earnings, offset by distributions we received only up to our share of the earnings recorded. 7 Energy-Related Businesses IMTT We account for our 50% interest in this business under the equity method. We recognized income of $19.2 million in our consolidated results for the nine months ended September 30, 2010. This includes our 50% share of IMTT’s net income, equal to $22.7 million for the period, offset by $3.5 million of acquisition-related step up depreciation and amortization expense (net of taxes). For the nine months ended September 30, 2009, we recognized income of $16.7 million in our consolidated results. This included our 50% share of IMTT’s net income, equal to $20.2 million for the period, offset by $3.5 million of acquisition-related step-up depreciation and amortization expense (net of taxes). IMTT declared and paid dividends of $15.0 million to each of its shareholders during the nine months ended September 30, 2010. Distributions from IMTT, to the degree classified as taxable dividends and not a return of capital for income tax purposes, are expected to qualify for the federal dividends received deduction. Therefore, 80% of any dividend is excluded in calculating our consolidated federal taxable income. Any distributions classified as a return of capital for income tax purposes will reduce our tax basis in IMTT. To enable meaningful analysis of IMTT’s performance across periods, IMTT’s overall performance is discussed below, rather than IMTT’s contribution to our consolidated results. Key Factors Affecting Operating Results • environmental response service revenue and gross profit increased principally due to spill response work and other activities related to the oil spill in the Gulf of Mexico; and • terminal revenue and gross profit increased principally due to: • increases in average tank rental rates; and • increase in volume of storage under contract. 8 Energy-Related Business: IMTT - (continued) Quarter Ended September 30, Nine Months Ended September 30, 2009 (1) Change Favorable/(Unfavorable) 2009 (1) Change Favorable/(Unfavorable) $ $ $ % $ $ $ % ($ In Thousands) (Unaudited) Revenue Terminal revenue Environmental response revenue NM NM Total revenue Costs and expenses Terminal operating costs ) Environmental response operating costs ) NM ) NM Total operating costs ) Terminal gross profit Environmental response gross profit NM ) NM Gross profit General and administrative expenses ) Depreciation and amortization ) Operating income Interest expense, net (2) NM Other income ) ) NM Unrealized gains on derivative instruments - ) NM Provision for income taxes ) ) ) NM ) Noncontrolling interests ) NM ) ) NM Net income NM Reconciliation of net income to EBITDA excluding non-cash items: Net income Interest expense, net (2) Provision for income taxes Depreciation and amortization Unrealized gains on derivative instruments - - - ) Other non-cash (income) expenses ) ) ) EBITDA excluding non-cash items EBITDA excluding non-cash items Interest expense, net (2) Non-cash derivative losses (gains) recorded in interest expense(2) ) Amortization of debt financing costs (2) Provision for income taxes, net of changes in deferred taxes ) Changes in working capital ) ) Cash provided by operating activities Changes in working capital ) ) Maintenance capital expenditures ) Free cash flow NM - Not meaningful (1) Reclassified to conform to current period presentation. (2) Interest expense, net, includes non-cash gains (losses) on derivative instruments andnon-cash amortization of deferred financing fees. Revenue and Gross Profit The increase in terminal revenue primarily reflects growth in storage revenue. Storage revenue grew due to an increase in average rental rates of 6.8% and 8.3% during the quarter and nine months ended September 30, 2010, respectively, and an increase in storage capacity mainly attributable to certain expansion projects at IMTT’s Louisiana facilities. Capacity utilization decreased from 93.7% during the quarter ended September 30, 2009 to 93.0% during the quarter ended September 30, 2010, and increased from 93.8% during the nine months ended September 30, 2009 to 94.6% during the nine months ended September 30, 2010. Demand for bulk liquid storage generally remains strong; however, utilization rates are expected to remain at approximately 93.0% over the balance of 2010, as certain tanks have been taken out of service for inspection, repairs and maintenance. IMTT expects utilization rates to return to the somewhat higher historical levels in early 2011. 9 Energy-Related Business: IMTT - (continued) Terminal operating costs increased during the nine months ended September 30, 2010 primarily as a result of an increase in salaries and wages and higher repairs and maintenance. Revenue and gross profit from environmental response services increased substantially during 2010 primarily due to the increase in spill response activities following the April 20, 2010 oil spill in the Gulf of Mexico and the January 2010 fuel oil spill on the Texas coast near Port Arthur. The business is not aware of any reliable estimate of how long clean-up efforts in the Gulf will continue and the business is unable to estimate the extent to which it will continue to provide environmental response services for this spill.However, beginning in October 2010, BP began to scale back Oil Mop’s involvement in the Gulf clean-up and, consequently, Oil Mop’s contribution in the fourth quarter of 2010 will be materially less than it was in the second and third quarters of 2010. At this time, we anticipate that Oil Mop's contribution to revenue and gross profit will return to historical levels in early 2011. General and Administrative Expenses General and administrative expenses for the quarter and year to date periods increased primarily due to the increase in environmental response services activity compared with the prior comparable periods. The increase reflects a year to date $9.6 million increase from the environmental response service business,primarily related to cash and accrued bonuses and sales commissions relating to the environmental response services. Depreciation and Amortization Depreciation and amortization expense increased as IMTT completed several major expansion projects, resulting in higher asset balances. Interest Expense, Net Interest expense, net, includes non-cash losses on derivative instruments of $11.0 million and $33.1 million for the quarter and nine months ended September 30, 2010, respectively, and non-cash losses of $8.1 million and non-cash gains of $17.1 million for the quarter and nine months ended September 30, 2009, respectively. Cash interest paid was $9.1 million and $25.0 million for the quarter and nine months ended September 30, 2010, respectively, and $7.9 million and $22.1 million for the quarter and nine months ended September 30, 2009, respectively. Income Taxes IMTT expects to pay approximately $15.0million to $20.0 million in federal and state income taxes in 2010 depending upon the amount of capital expenditures ultimately placed in service and eligible for tax depreciation in 2010.For the nine months ended September 30, 2010, IMTT recorded $4.8 million of current federal income tax expense and $6.0 million of current state income tax expense.At December 31, 2009, IMTT had a federal net operating loss of $50.5 million, of which $5.8 million was carried back to and used in year 2008 and $44.7 million was carried forward to and will be fully used in 2010. A significant difference between the IMTT’s book and federal taxable income relates to depreciation of terminalling fixed assets. For book purposes, these fixed assets are depreciated primarily over 15 to 30 years using the straight-line method of depreciation.For federal income tax purposes, these fixed assets are depreciated primarily over 5 to 15 years using accelerated methods. Most terminalling fixed assets placed in service in 2010 qualify for the federal 50% bonus depreciation, except assets placed in service in Louisiana financed with GO Zone Bonds. A significant portion of Louisiana terminalling fixed assets constructed since Hurricane Katrina are or will be financed with GO Zone Bonds. GO Zone Bond financed assets are depreciated primarily over 9 to 20 years using the straight-line depreciation method. Most of the states in which the business operates allow the use of the federal depreciation calculation methods. Louisiana is the only state where the business operates that allows the 50% bonus depreciation deduction (on qualifying fixed assets not financed with GO Zone Bonds). The Gas Company Key Factors Affecting Operating Results • utility rate increase effective June 11, 2009; •effective non-utility margin management; and •increased salary and employment costs. 10 Energy-Related Business: The Gas Company - (continued) Quarter Ended September 30, Nine Months Ended September 30, 2009 (1) Change Favorable/(Unfavorable) 2009 (1) Change Favorable/(Unfavorable) $ $ $ % $ $ $ % ($ In Thousands) (Unaudited) Contribution margin Revenue - utility Cost of revenue - utility ) Contribution margin - utility ) ) Revenue - non-utility Cost of revenue - non-utility ) Contribution margin - non-utility Total contribution margin Production ) Transmission and distribution 84 ) ) Gross profit Selling, general and administrative expenses ) Depreciation and amortization Operating income Interest expense, net (2) Other income (expense) 1 ) 92 ) ) Unrealized losses on derivative instruments - ) NM Provision for income taxes ) ) ) NM ) ) Net income (3) NM ) ) Reconciliation of net income to EBITDA excluding non-cash items: Net income (3) Interest expense, net (2) Provision for income taxes Depreciation and amortization Unrealized losses on derivative instruments - - - Other non-cash expenses EBITDA excluding non-cash items EBITDA excluding non-cash items Interest expense, net (2) Non-cash derivative losses recorded in interest expense(2) 65 Amortization of debt financing costs (2) Provision for income taxes, net of changes in deferred taxes ) ) ) Changes in working capital ) ) ) Cash provided by operating activities Changes in working capital ) Maintenance capital expenditures ) Free cash flow NM - Not meaningful (1) Reclassified to conform to current period presentation.For the quarter and nine months ended September 30, 2010, payroll taxes and certain employee welfare and benefit costs that were previously recorded in selling, general and administrative costs were reclassified to production, transmission and distribution and other income (expense) where the costs were incurred. Accordingly, the quarter and nine months ended September 30, 2009 were restated to reflect this change. (2) Interest expense, net, includes non-cash losses on derivative instruments and non-cash amortization of deferred financing fees. (3) Corporate allocation expense, other intercompany fees and the federal tax effect have been excluded from the above table as they are eliminated on consolidation at the MIC Inc. level. 11 Energy-Related Business: The Gas Company - (continued) Contribution Margin and Operating Income Regulation of the utility portion of The Gas Company’s operations provides for the automatic pass through of increases or decreases in feedstock costs to utility customers. Changes in the cost of propane distributed to non-utility customers can be recovered in pricing, subject to competitive conditions generally. Utility contribution margin was lower for the quarter ended September 30, 2010 due to lower margin per therm. The lower margin per therm primarily resulted from the timing of fuel adjustment charge reconciliations and the implementation of the final rate case order, largely offset by a 4.4% increase in utility gas sold as a result of improved tourism and economic activity. Utility contribution margin was higher for the nine months ended September 30, 2010 due to implementation of the rate increase from June 11, 2009, partially offset by slightly lower sales volume during the first half of 2010.The Gas Company recently renegotiated its synthetic natural gas, or SNG, feedstock contract with Tesoro. The contract is subject to approvalby the Hawaii Public Utilities Commission (HPUC). The changes in cost of feedstock are passed through to consumers via the fuel adjustment charge mechanism and have no impact on utility contribution margin. Non-utility contribution margin was higher as a result of effective margin management activities and higher volume compared to 2009. Sales volume was approximately 5.0% and 1.6% higher for the quarter and nine month periods.The Gas Company recently renegotiated its liquefied petroleum gas, or LPG, supply contracts which increased the amount of locally supplied propane. We expect an overall decrease in supply costs. Increased production costs primarily reflected higher electricity costs. Transmission and distribution costs were higher primarily due to increased wage and benefit costs as well as higher repair and maintenance costs. Selling, general and administrative costs were higher primarily due to personnel costs and insurance costs. Interest Expense, Net Interest expense, net, includes non-cash losses on derivative instruments of $2.7 million and $8.9 million for the quarter and nine months ended September 30, 2010, respectively, and non-cash losses of $3.2 million and $65,000 for the quarter and nine months ended September 30, 2009, respectively. Excluding the non-cash losses on derivative instruments, interest expense was relatively flat. Cash interest paid was $2.1 million and $6.4 million for the quarter and nine months ended September 30, 2010, respectively, and $2.1 million and $6.4 million for the quarter and nine months ended September 30, 2009, respectively. Income Taxes Income from The Gas Company is included in our consolidated federal income tax return, and its income is subject to Hawaii state income taxes. The tax expense in the table above includes both state taxes and the portion of the consolidated federal tax liability attributable to the business. For the year ending December 31, 2010, the business expects to pay state income taxes of approximately $1.2 million, of which $770,000 was recorded during the nine months ended September 30, 2010. District Energy Customers of District Energy pay two charges to receive chilled water services: a fixed charge based on contracted capacity and a variable charge based on the consumption of chilled water. Capacity charges are typically adjusted annually at a fixed rate or are indexed to the Consumer Price Index (CPI). The terms of our customer contracts provide for the pass through of increases or decreases in electricity costs, the largest component of the business’ direct expenses. The financial results discussed below reflect 100% of District Energy’s performance during the quarter. Key Factors Affecting Operating Results • an increase in consumption gross profit driven by warmer average temperatures during the second and third quarters of 2010 compared to the comparable period in 2009, resulting in higher ton-hour sales; and • a net increase in contracted capacity revenue from new customers that began service predominantly in the second quarter of 2009, and annual inflation-linked increases in contract capacity rates. 12 Energy-Related Business: District Energy - (continued) Quarter Ended September 30, Nine Months Ended September 30, 2009 (1) Change Favorable/(Unfavorable) 2009 (1) Change Favorable/(Unfavorable) $ $ $ % $ $ $ % ($ In Thousands) (Unaudited) Cooling capacity revenue 78 Cooling consumption revenue Other revenue (9 ) ) Finance lease revenue 61 Total revenue Direct expenses — electricity ) Direct expenses — other (2) Direct expenses — total ) Gross profit Selling, general and administrative expenses ) Amortization of intangibles - Operating income Interest expense, net (3) NM Other income NM Unrealized losses on derivative instruments - ) NM (Provision) benefitfor income taxes ) NM Noncontrolling interests ) Net income (loss)(4) 35 ) ) ) NM Reconciliation of net income (loss) to EBITDA excluding non-cash items: Net income (loss) (4) 35 ) ) Interest expense, net (3) Provision (benefit) for income taxes 23 ) ) Depreciation (2) Amortization of intangibles Unrealized losses on derivative instruments - - - Other non-cash expenses EBITDA excluding non-cash items EBITDA excluding non-cash items Interest expense, net (3) Non-cash derivative losses (gains) recorded in interest expense (3) ) Amortization of debt financing costs (3) Equipment lease receivable, net Changes in working capital ) Cash provided by operating activities Changes in working capital 92 Maintenance capital expenditures ) Free cash flow NM - Not meaningful (1) Reclassified to conform to current period presentation. (2) Includes depreciation expense of $1.6 million and $4.9 million for the quarter and nine month ended September 30, 2010, respectively, and $1.5 million and $4.5 million for the quarter and nine months ended September 30, 2009, respectively. (3) Interest expense, net, includes non-cash gains (losses) on derivative instruments and non-cash amortization of deferred financing fees. (4) Corporate allocation expense and the federal tax effect have been excluded from the above table as they are eliminated on consolidation at the MIC Inc. level. 13 Energy-Related Business: District Energy - (continued) Gross Profit Gross profit increased primarily due to warmer average temperatures during the second and third quarters of 2010 compared to the comparable period in 2009 resulting in higher ton-hour sales. Additionally, cooling capacity revenue increased due to a net increase in contracted capacity provided to new customers that began service predominantly in the second quarter of 2009, and annual inflation-related increases of contract capacity rates in accordance with customer contract terms. Selling, General and Administrative Expenses Selling, general and administrative expenses in 2009 included a reimbursement from a customer for professional fees related to the Las Vegas plant expansion that did not reoccur in 2010. Other Income Other income increased due to the timing of payments earned under agreements to review and manage the business’ energy demand during periods of peak demand in 2010. These payments were recorded during the third quarter of 2010 and the fourth quarter of 2009. Interest Expense, Net Interest expense, net, includes non-cash losses on derivative instruments of $4.2 million and $13.0 million for the quarter and nine months ended September 30, 2010, respectively, and non-cash losses of $4.1 million and non-cash gains of $739,000 for the quarter and nine months ended September 30, 2009, respectively. Excluding the non-cash (losses) gains on derivative instruments, interest expense was higher in 2010 compared with 2009 due to the expiration of an interest rate basis swap agreement, and a higher debt balance during 2010 compared with 2009. Cash interest paid was $2.4 million and $7.3 million for the quarter and nine months ended September 30, 2010, respectively, and $2.4 million and $7.2 million for the quarter and nine months ended September 30, 2009, respectively. Income Taxes For the period preceding the sale of a 49.99% noncontrolling interest in the business, the income from District Energy was included in our consolidated federal income tax return, and District Energy filed a separate Illinois state income tax return. Subsequent to the sale of the 49.99% noncontrolling interest, District Energy will file a separate federal income tax return, and will continue to file a separate Illinois state income tax return. The business has approximately $26.0 million in federal and state NOL carryforwards available to offset positive taxable income. The business expects to have federal and state taxable income in 2011 and 2012, which will be wholly offset by NOL carryforwards. Atlantic Aviation Key Factors Affecting Operating Results • higher general aviation (“GA”) fuel volumes; • lower selling, general and administrative expenses due to ongoing expense reduction initiatives; and • lower interest expense driven by reduced debt levels; partially offset by • a decrease in other non-fuel revenue primarily driven by lower tie-down and miscellaneous fixed based operations related-services. 14 Atlantic Aviation - (continued) Quarter Ended September 30, Nine Months Ended September 30, 2009 (1) Change Favorable/(Unfavorable) 2009 (1) Change Favorable/(Unfavorable) $ $ $ % $ $ $ % ($ In Thousands) (Unaudited) Revenue Fuel revenue Non-fuel revenue ) Total revenue Cost of revenue Cost of revenue-fuel ) Cost of revenue-non-fuel ) Total cost of revenue ) Fuel gross profit Non-fuel gross profit ) Gross profit Selling, general and administrative expenses (2) Goodwill impairment - NM Depreciation and amortization Operating income (loss) ) Interest expense, net (3) Other expense ) ) 8 ) Unrealized losses on derivative instruments - ) NM (Provision) benefit for income taxes ) Net income (loss) (4) Reconciliation of net income (loss) to EBITDA excluding non-cash items: Net income (loss) (4) Interest expense, net (3) Provision (benefit) for income taxes ) ) ) Depreciation and amortization Goodwill impairment - - - Unrealized losses on derivative instruments - - - Other non-cash expenses (income) 43 ) EBITDA excluding non-cash items EBITDA excluding non-cash items Interest expense, net (3) Interest rate swap breakage fees (3) Non-cash derivative (gains) losses recorded in interest expense (3) ) Amortization of debt financing costs (3) Provision/benefit for income taxes, net of changes in deferred taxes ) 9 ) ) Changes in working capital ) Cash provided by operating activities Changes in working capital ) ) ) Maintenance capital expenditures ) Free cash flow NM - Not meaningful (1) Reclassified to conform to current period presentation. (2) Includes a $2.4 million increase in the bad debt reserve in the first quarter of 2009 due to the deterioration of accounts receivable aging. (3) Interest expense, net, includes non-cash gains (losses) on derivative instruments, non-cash amortization of deferred financing fees and interest rate swap breakage fees. (4) Corporate allocation expense and the federal tax effect have been excluded from the above table as they are eliminated on consolidation at the MIC Inc. level. Revenue and Gross Profit The majority of the revenue and gross profit in Atlantic Aviation is generated through fueling general aviation aircraft at 68 airports and one heliport in the U.S. Revenue is categorized according to who owns the fuel used to service these aircraft. If our business owns the fuel, it records the cost to purchase that fuel as cost of revenue-fuel. The business’ corresponding fuel revenue is its cost to purchase that fuel plus a margin. The business generally pursues a strategy of maintaining, and where appropriate increasing, dollar-based margins, thereby passing any increase in fuel prices to the customer. Atlantic Aviation also has into-plane arrangements whereby it fuels aircraft with fuel owned by another party. It collects a fee for this service that is recorded as non-fuel revenue. Other non-fuel revenue also includes various services such as hangar rentals, de-icing and miscellaneous services. 15 Atlantic Aviation - (continued) The business’ fuel-related revenue and gross profit are driven by fuel volume and dollar-based margin per gallon. This applies to both fuel and into-plane revenue. Customers will sometimes move from one category to the other. The business believes discussing total fuel-related revenue and gross profit, including both fuel sales and into-plane arrangements (as recorded in the non-fuel revenue line) and related key metrics on an aggregate basis provides a more meaningful analysis of Atlantic Aviation. Gross profit for the nine months ended September 30, 2010 increased 1.3% compared to the comparable period in 2009 as a result of an increase in aggregate fuel-related gross profit, which was offset by lower gross profit from other services. The increase in aggregate fuel-related gross profit resulted from a 4.0% increase in GA fuel volume, driven by increased business jet traffic. Weighted average fuel margin was essentially flat compared to the previous year, as margin compression in the first half of 2010 was offset by a 4.2% margin recovery in the third quarter. Gross profit from other servicesdecreased by 2.8% for the quarter ended September 30, 2010 compared to the comparable period in 2009 and 3.3% for the nine months ended September 30, 2010 compared to the comparable period in 2009, primarily driven by lower tie-down fees and miscellaneous revenue. The year-on-year change in gross profit includes a number of events which will not reoccur in any given year, such as the G-20 meeting in Pittsburgh in 2009 and the temporary closure of the runway at Rifle airport in 2010. Excluding such events, GA fuel gross profit for the quarter would have increased by 6.7% year-on-year. GA fuel volume would have increased 5.2% and weighted average fuel related margin would have increased 1.5%.Gross profit from other services would have remained flat. Selling, General and Administrative Expenses The decrease in selling, general and administrative expenses is primarily due to a 2.2% reduction in underlying costs as a result of the ongoing cost reduction initiatives. Atlantic Aviation expects selling, general and administrative expense to be less than $175.0 million for 2010. Goodwill Impairment The business performed an impairment test at the reporting unit level during the first half of 2009. Goodwill is considered impaired when the carrying amount of a reporting unit’s goodwill exceeds its implied fair value, as determined under a two step approach. Based on the testing performed, the business recognized goodwill impairment charges of $71.2 million during the first six months of 2009. No impairment charge was recorded during 2010. Depreciation and Amortization Depreciation and amortization expense includes non-cash impairment charges of $30.8 million during the first six months of 2009. Interest Expense, Net Interest expense, net, includes interest incurred on the business’ debt, amortization of deferred financing costs and non-cash gains (losses) on derivatives instruments. These items are summarized in the table below. 16 Atlantic Aviation - (continued) Quarter Ended September 30, Nine Months Ended September 30, Change Favorable/(Unfavorable) Change Favorable/(Unfavorable) $ $ $ % $ $ $ % ($ In Thousands) Interest income - (5
